19-50900-cag Doc#314 Filed 03/11/21 Entered 03/11/21 15:55:01 Main Document Pg 1 of
                                         4



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  IN RE:                                                  §
                                                          §
  LEGENDARY FIELD EXHIBITIONS,                            §       CASE NO. 19-50900-CAG
  LLC, ET AL.                                             §       SUBSTANTIVELY CONSOLIDATED
                                                          §          (Chapter 7)
          Debtors.                                        §

  RANDY OSHEROW,                                          §
  CHAPTER 7 TRUSTEE,                                      §
                                                          §
          Plaintiff,                                      §
                                                          §
  vs.                                                     §    Adversary No._______________________
                                                          §
  ISOLYNX, LLC                                            §
       Defendant.                                         §

                                                 COMPLAINT

          Randy Osherow, chapter 7 trustee of the substantively consolidated estates of Legendary

  Field Exhibitions, LLC, et al.1 (the “Trustee”), files this Complaint against IsoLynx, LLC to set

  aside preferential transfers under 11 U.S.C. § 547.

                                          PARTIES AND JURISDICTION

          1.       The Trustee is the duly appointed chapter 7 trustee in these cases. The Trustee may

  be served with pleadings and process in this adversary proceeding through his undersigned

  counsel.

          2.       IsoLynx, LLC (“Defendant”) is a Delaware limited liability company. IsoLynx,

  LLC will be served with the summons and this Complaint at its principal place of business located

  at 179 Ward Hill Avenue, Haverhill, Maine 01835.

          3.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(F) and (b)(2)(O).



  1
   The substantively consolidated cases are In re Legendary Field Exhibitions, LLC, Case No. 19-50900; In re Ebersol
  Sports Media Group, Inc., Case No. 19-50904; In re AAF Players, LLC, Case No. 19-50902; In re AAF Properties,
  LLC, Case No. 19-50903; In re LFE2, LLC, Case No. 19-50905; and In re We are Realtime, LLC, Case No. 19-50906.
19-50900-cag Doc#314 Filed 03/11/21 Entered 03/11/21 15:55:01 Main Document Pg 2 of
                                         4



            4.       Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).

            5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

  Relief is sought pursuant to 11 U.S.C. §§ 547 and 550.

                                 SUMMARY OF THIS ADVERSARY PROCEEDING

            6.       In the 90 days prior to the commencement of this bankruptcy case, Defendant

  received payments totaling $104,000.00 from the Debtor. The Trustee seeks to recover the

  payments as preferential transfers under § 547.

                                              STATEMENT OF FACTS

            7.       Legendary Field Exhibitions, LLC, Ebersol Sports Media Group, Inc., AAF

  Players, LLC, AAF Properties, LLC, LFE2, LLC, and We are Realtime, LLC (collectively, the

  “Debtors”) filed voluntary chapter 7 cases on April 19, 2019 (the “Bankruptcy Cases”). Randolph

  N. Osherow was appointed as Chapter 7 Trustee thereafter and continues to serve in that capacity.

            8.       On the Trustee’s motion, the Court substantively consolidated the Bankruptcy

  Cases into, In re Legendary Field Exhibitions, LLC, Case No. 19-50900 [Docket No. 150].

            9.       During the ninety days prior to the petition date, Defendant received the following

  payments from the Debtors totaling $104.000.00:

                  Payment Method2               Payment Date                       Amount
                  ACH                       02/06/19                                 $104,000.00
                                                                                     $104,000.00


            10.      On January 4, 2021, the Trustee sent a letter to the Defendant demanding the return

  of the preferential payments. Defendant has failed to return the payments.




  2
      The Debtors primarily processed payments to their vendors through Bill.com which were sent by ACH or check.


  Complaint
  Page 2 of 4
19-50900-cag Doc#314 Filed 03/11/21 Entered 03/11/21 15:55:01 Main Document Pg 3 of
                                         4



                              RECOVERY OF PREFERENTIAL TRANSFERS

          11.    The payments to Defendant are avoidable as preferential transfers under 11 U.S.C.

  § 547. An avoidable preferential transfer is a transfer made (i) within 90 days; (ii) on account of

  an antecedent debt; (iii) to or for the benefit of a creditor; (iv) made while the debtor was insolvent;

  and (v) that enables the creditor to receive more than it would have been paid in a chapter 7

  bankruptcy.

          12.    The payments were transfers of an interest in property of the Debtor. The payments

  occurred within 90 days of the petition date for amounts owed to the Defendant. The Debtor is

  presumed to be insolvent within the 90 days preceding the case (11 U.S.C. § 547(f)) and was, in

  fact, insolvent at the time of the payments. The payments would allow the Defendant to receive

  more than it would in a chapter 7 case.

          13.    Under § 550(a) of the Code, the Trustee may recover the payments from “the initial

  transferee of such transfer or the entity for whose benefit such transfer was made.” 11 U.S.C.

  §550(a). Defendant is both the initial transferee and the entity that benefited from the preferential

  transfers. Consequently, the Trustee is entitled to avoid the payments and recover the sum of

  $104,000.00, plus pre- and post-judgment interest from the Defendant.

                                                 PRAYER

          Accordingly, the Trustee requests:

          •      A money judgment against IsoLynx, LLC in the amount of $104,000.00;

          •      Pre- and Post-judgment interest on all damages awarded hereunder; and

          •      Such other and further relief as is just.




  Complaint
  Page 3 of 4
19-50900-cag Doc#314 Filed 03/11/21 Entered 03/11/21 15:55:01 Main Document Pg 4 of
                                         4



          Dated: March 11, 2021.

                                      Respectfully submitted,

                                      McCLOSKEY ROBERSON & WOOLLEY,
                                      PLLC



                                      By:
                                             Timothy M. McCloskey
                                             SBOT: 13417650
                                             tmccloskey@mrwpllc.com
                                             Thomas “Rusty” A. Woolley
                                             SBOT: 24042193
                                             rwoolley@mrwpllc.com
                                             945 Heights Boulevard
                                             Houston, Texas 77008
                                             713-868-5581
                                             713-868-1275 (fax)

                                      SPECIAL COUNSEL FOR CHAPTER 7
                                      TRUSTEE, RANDY OSHEROW




  Complaint
  Page 4 of 4
